Citation Nr: 9921632
Decision Date: 05/12/99	Archive Date: 08/06/99

DOCKET NO. 93-14 333A              DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUE

Entitlement to service connection for a peptic ulcer disease.

REPRESENTATION

Appellant represented by: Texas Veterans Commission

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The veteran had active service from April 1979 to July 1992. He
served in the Southwest Asia Theater of Operations during the
Persian Gulf War from October 1990 to March 1991. 

This matter comes before the Board of Veterans'Appeals (Board) on
appeal from a February 1993 rating action by the Waco, Texas,
Regional Office (RO) of the Department of Veterans Affairs (VA),
which denied entitlement to service connection for peptic ulcer
disease and diverticulosis. In a rating decision dated in December
1996, the RO granted service connection for diverticulosis.

The February 1993 decision also denied entitlement to service
connection for residual disability from chemical nerve pills,
anthrax and gamma globulin injections. The veteran submitted a
notice of disagreement with that decision, which was received in
July 1993. The RO issued a statement of the case as to that issue
in September 1993. The veteran did not submit a substantive appeal
in response to the statement of the case. Therefore, the Board does
not have jurisdiction over this issue. The Board cannot adjudicate
a claim for which an appeal has not perfected. An appeal is not
perfected in the absence of a substantive appeal. Fenderson v.
West, 12 Vet. App. 119, 131 (1999); 38 C.F.R. 20.200 (1998).

In July 1993, the veteran claimed entitlement to service connection
for disability due to exposure to sand flies. This issue has not
been adjudicated by the RO. Where the veteran raises a claim that
has not yet been adjudicated, the proper course is to refer that
issue to the RO. Bruce v. West, 11 Vet. App. 405 (1998). This issue
is, accordingly, referred to the RO for adjudication.

In a rating decision dated in September 1993, the RO denied
entitlement to service connection for iron deficiency anemia. The
veteran submitted a notice of disagreement with this decision in
December 1994, more than one year after the date of mailing of
notice of the September 1993 decision. In any event, in a rating
decision dated in October 1998, the RO granted entitlement to
service connection for anemia as part of the service connected
diverticulosis.

In an April 1996 rating decision, the RO denied entitlement to
service connection for traumatic arthritis. The veteran submitted
a notice of disagreement with this

- 2 -

decision in June 1996. In October 1998, the RO issued a
supplemental statement of the case as to this issue. The veteran
has not submitted a substantive appeal, and the Board does not have
jurisdiction to consider the issue. Fenderson.

The April 1996, rating decision also denied entitlement to service
connection for chronic fatigue. The veteran's notice of
disagreement with this decision was received in July 1996. The RO
has issued subsequent rating decisions, most recently in October
1998, in which the denial of service connection was confirmed. The
RO has not issued a statement of the case as to this issue, and it
must be considered by the Board in the Remand portion of this
decision.

With regard to the claim for service connection for chronic fatigue
syndrome, this issue will be addressed in the remand portion of the
decision below.

FINDING OF FACT

There is no competent evidence of current peptic ulcer disease.

CONCLUSION OF LAW

The claim of entitlement to service connection for peptic ulcer
disease is not well grounded. 38 U.S.C.A. 5107 (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

In any claim for VA benefits, the initial question is whether the
claim is well grounded. The veteran has the burden of submitting
evidence sufficient to justify a belief by a fair and impartial
individual that his claim is well grounded. See 38 U.S.C.A.
5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995). A well-
grounded claim is a "plausible claim, one which is meritorious on
its own or

- 3 - 

capable of substantiation. Such a claim need not be conclusive but
only plausible to satisfy the initial burden of Section [5107]."
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). If not, the
claim must be denied and there is no further duty to assist the
veteran with the development of new evidence pertaining to that
claim. See Epps v. Gober, 126 F.3d. 1464,1468 (1997); 38 U.S.C.A.
5107(a).

In order for a claim for service connection to be well grounded,
there must be: (1) Competent evidence of a current disability (a
medical diagnosis); (2) evidence of incurrence or aggravation of a
disease or injury in service (lay or medical evidence, depending on
the circumstances); and (3) evidence of a nexus between the
inservice injury or disease and the current disability (medical
evidence). Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be established for a disability resulting
from a personal injury suffered or disease contracted in the line
of duty or for aggravation of a preexisting injury suffered or
disease contracted in the line of duty. 38 U.S.C.A. 1110, 1131
(West 1991); 38 C.F.R. 3.303, 3.306 (1998). Regulations also
provide that service connection may be granted for any disease
diagnosed after discharge when all the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d).

Under the provisions of 38 C.F.R. 3.303(b), with chronic disease
shown as such in service (or within the presumptive period under
3.307), so as to permit a finding of service connection, subsequent
manifestations of the same chronic disease at any later date,
however remote, are service connected, unless clearly attributable
to intercurrent causes .... for the showing of chronic disease in
service there is required a combination of manifestations
sufficient to identify the disease entity, and sufficient
observation to establish chronicity at the time, as distinguished
from merely isolated findings or a diagnosis including the word
"chronic." When the disease entity is established, there is no
requirement of evidence or a showing of continuity. Continuity of
symptomatology is required only where the condition noted during
service (or in the presumptive period), is not, in fact, shown to
be chronic or where the diagnosis of chronicity may be legitimately
questioned. When

- 4 -

the fact of chronicity in service is not adequately supported, then
a showing of continuity after discharge is required to support the
claim.

The chronicity provision of Section 3.303(b) is applicable where
evidence, regardless of its date, shows that a veteran had a
chronic condition in service or during an applicable presumptive
period and still has such condition. Such evidence must be medical
unless it relates to a condition as to which, under the Court's
case law, lay observation is competent. If the chronicity provision
is not applicable, a claim is to be well grounded or reopened on
the basis of Section 3.303(b) if the condition is observed during
service or during any applicable presumption period, continuity of
symptomatology is demonstrated thereafter, and competent evidence
relates the present condition to that symptomatology. Savage v.
Gober, 10 Vet. App. 488 (1997).

A review of the evidence of record reflects that the veteran was
seen on one occasion in a service department outpatient
consultation in October 1975, when he reported a one-day history of
diarrhea and general malaise. The impression was viral enteritis.

He was seen on another occasion in May 1987, complaining of
abdominal pain. The assessment was epigastric discomfort.

An upper gastrointestinal series accorded him in May 1992 showed
some spasticity of the bowel with minimal thickening of the folds.
No definite ulceration was noted. It was indicated this might be
compatible with inflammatory changes. The duodenal sweep was
unremarkable. The impressions were duodenitis and questionable
polypoid defect sigmoid. A barium enema was interpreted as showing
diverticulosis of the left side of the bowel without evidence of
diverticulitis. It was reported that the double contrast barium
enema was otherwise negative.

In his undated report of medical history made in conjunction with
retirement physical, the veteran wrote that he was in "poor
health." He reported various

5 -

problems, including having the diagnosis of "peptic ulcer in Apr.
92." Clinical evaluation was without reference to peptic ulcer
disease.

The veteran was accorded a general medical examination by VA in
October 1992. He expressed multiple complaints. He reported that in
1991 he had developed epigastric abdominal pain associated with
pyrosis. He stated he was examined by military physicians and had
an upper gastrointestinal series done and peptic ulcer disease was
diagnosed. He stated he was then treated on an outpatient basis. He
further related that military physicians found occult blood in his
stool and found that he had iron deficiency anemia. He had been
taking vitamins for the anemia. He stated he was not taking any
medication for peptic ulcer disease at the present time. He
indicated he continued to have daily epigastric abdominal pain
associated with pyrosis.

He was accorded an upper gastrointestinal series which was
interpreted as being normal. The pertinent diagnosis was peptic
ulcer disease, not found.

Of record is a May 1993 communication from a service department
physician who indicated the veteran was undergoing evaluation at a
service department medical center for liver enzymes of one year's
duration and iron deficiency. Gastroenterology evaluation was
requested. It was suspected the veteran had blood loss from
"probable" peptic ulcer disease.

The veteran was accorded a general medical examination by VA in
June 1995. He stated that in 1992 he began having diarrhea
associated with generalized fatigue, weight loss (he reported he
lost about 20 pounds at that time), also residuals of pyrosis,
epigastric abdominal pain, and rectal bleeding. He stated that the
above symptoms began when he was served in the Persian Gulf War. He
reported that subsequently, he was examined by military physicians
and they found anemia of undetermined etiology. He recalled that
subsequently in 1992 and 1993 he underwent a complete
gastrointestinal work up. He stated that military physicians found
that he had diverticulosis. Notation was made that military
physicians found no peptic ulcer disease. He went on to indicate
that subsequently he was prescribed

- 6 -

Maalox to be taken as needed, as well as iron vitamins and Vitamin-
C. He stated that in spite of treatment, he continued to have
diarrhea on a daily basis. He also continued to experience
generalized fatigue on a daily basis. He stated that he had had no
more loss of weight, but had continued to have pyrosis about every
three months. He also continued to experience epigastric duodenal
pain about once a week. He reported that he had no episodes of
bright red blood in the stool for six months. However, he referred
to tarry stools at least once or twice every two months.

Examination of the digestive system showed mild tenderness in the
epigastric area to palpation of the abdomen. There was no
organomegaly. There were no masses and bowel sounds were normal to
auscultation. An upper gastrointestinal series showed no evidence
of peptic ulcer disease and was reported as normal. An X-ray study
of the colon resulted in an impression of colonic diverticulosis.
There was no evidence of significant colonic lesion.

The examination diagnoses included peptic ulcer disease, not found
at present, with a notation of pyrosis with epigastric abdominal
pain, recurrent, etiology undetermined.

In a rating decision dated in December 1996, notation was made that
clear and unmistakable error had been identified in the claims
record and service connection should have been granted for
diverticulosis. Rating decision of October 1998 reflected that
service connection was in effect for diverticulosis and duodenitis
and a 60 percent rating was granted, from August 1, 1992.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United States
Court of Appeals for Veterans Claims (known as the United States
Court of Veterans Appeals prior to March 1, 1999) (hereinafter,
"the Court") noted that Congress had specifically limited
entitlement for service-connected disease or injury to cases where
a disease or injury had resulted in a disability. In the absence of
proof of a present disability, there can be no valid claim. In
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992), the Court held
that the failure to demonstrate that a disability

7 -

is currently manifested constitutes failure to present a plausible
or well-grounded claim. See Chelte v. Brown, 10 Vet. App. 268, 271
(1997) (requiring the current disability be shown to a compensable
degree) and Gilpen v. West, 155 F.3d. 1353, 1355-6 (Fed. Cir. 1998)
(there must be competent evidence that the disability is
symptomatic at the time of application for service connection). In
this case, there is no evidence of peptic ulcer disease from the
time of the veteran's claim or thereafter. In the absence of
competent evidence of current disability, the claim is not well
grounded. As noted above, at the time of examination by VA in June
1995, an upper gastrointestinal series found no evidence of peptic
ulcer disease and the pertinent diagnosis was peptic ulcer disease
not found at that time. That is the most recent medical evidence of
record.

Because the claim is not well grounded, VA is under no further duty
to assist the veteran in developing facts pertinent to the claim.
38 U.S.C.A. 5107(d).

Under the provisions of 38 U.S.C.A. 5103(a) (1991), if a claimant's
application for benefits is incomplete, VA shall notify the
claimant of the evidence necessary to complete the application. The
Court has interpreted this statute as imposing an obligation on VA,
depending on the facts of the case, to inform claimants of the
evidence needed to render a claim well grounded. Robinette v.
Brown, 8 Vet. App. 69 (1995).

The Court has held that the obligation under Section 5103(a) exists
only under limited circumstances where the veteran has referenced
other known and existing evidence. Epps v. Brown, 9 Vet. App. 341,
344 (1996). In this case, VA has not had notice of any known or
existing evidence that would make the adjudicated service
connection claim well grounded. The Board also notes that the RO
has informed the veteran of the necessary evidence for a well-
grounded claim in its statement of the case and supplemental
statement of the case.

ORDER

Service connection for peptic ulcer disease is denied.

8 -

REMAND

The veteran was denied service connection for chronic fatigue as
due to undiagnosed illness by rating decision dated in April 1996.
In a communication dated in June 1996, the veteran disagreed with
the denial. No statement of the case has been issued with regard to
the veteran's appeal of the denial of service connection for
chronic fatigue syndrome.

The Board notes that in its October 1998 rating decision, the RO
indicated that the 60 percent rating in effect for the veteran's
diverticulosis and duodenitis took into account the veteran's
fatigue. However, the decision also informed the veteran that
service connection for fatigue remained denied.

Because a notice of disagreement was filed with the previous
denial, and no statement of the case has been issued, this issue
must be remanded to the RO for the issuance of a statement of the
case. 38 U.S.C.A. 7105 (West 1991); See Buckley v. West, 12 Vet.
App. 72 (1998), Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the
filing of a notice of disagreement initiates the appellate
process); see also Ledford v. West, 136 F.3d 776 (Fed. Cir 1998);
Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West,
12 Vet. App. 72 (1998).

Therefore, the issue of service connection for chronic fatigue
syndrome is REMANDED for the following:

The RO should issue a statement of the case as to the issue of
entitlement to service connection for chronic fatigue, including
entitlement to service connection for fatigue as an undiagnosed
illness. The veteran and his representative should be given the
opportunity to respond thereto. Only if the veteran files a timely

- 9 -

substantive appeal should the veteran's claim be returned to the
Board.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans'Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1997) (Historical and
Statutory Notes). In addition, VBA's, Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Mark D. Hindin 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1998).

- 10 -

